The opinion of the court was delivered, February 13th 1868, by
Agnew, J.
The 1st error has not been properly assigned. The proof, however, of the signatures to the bills and endorsements was sufficient. The handwriting was that of David Gore, one of the partners in the firm of Gore, Rose & Co., engaged in the ice business. The existence of this firm independently of the paving firm of Gore, Rose & Co., was abundantly proved, and the fact that the bills arose in the ice business. The statement of David Gore was therefore unimportant whether competent or not.
None of the other assignments of error are supported. The judge informed the jury correctly that there were no circumstances of suspicion that required Fawcett to prove the consideration he gave for the bills or the bona fides of the transaction. The fact that the last three bills were not presented at the bank for payment is clearly accounted for by the failure to place funds there to pay the first and all the subsequent bills. After the first bill had gone to protest, and before the second fell due, we find by the letter of the defendants of September 3d, that the plaintiff had entered into correspondence about it, and that they were refusing payment. There was not the slightest doubt cast upon the solvency of the defendants, as acceptors, to require Fawcett to be very particular to protect the paper with a view to hold his friends the Gores liable to him, while as to them his advance of funds to them made it a debt of honor.
Nor is there anything in the fact that Fawcett, as the clerk of the paving firm of Gore, Rose & Co., knew that the ice firm was *116using the name of the paving firm in their business. Had the question concerned the liability of the paving firm by the use of their partnership style, this knowledge on Fawcett’s part would have been an important circumstance. But it afforded no possible reason for suspecting the paper given to the ice firm of Gore, Rose & Co., by their own customers: The agreement for the ice
was made by Callen & Sherin with Gore, Rose & Co. by that name. The use of that style was no ground to suspect the bills given afterwards upon the delivery of the ice. In fact the bills in suit are entirely sound; the only purpose of the defendants being now to visit upon them the effect of the subsequent breach of the contract for the delivery of the ice.
Finding no error in the record the judgment is affirmed.